DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  The first word (“downhole”) in each of these claims needs to be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the main part" in line 2.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
Claim 8 recites the limitation "the main part of the valve" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited as “the main part” nor “ the valve” have been previously recited in claim 8 or in claim 1 from which claim 8 depends.
Claim 13 depends from itself and therefore is indefinite.
Claim 14 depends from claim 13 and likewise is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11346180. Although the claims at issue are not identical, they are not patentably distinct from each other because 
the instant claims are fully encompassed by claim 10 of U.S. Patent No. 11346180. Thus, the claim limitations although broader  are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.
Claims 4-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-9 and 11-16  of U.S. Patent No. 11346180 in view of  Watkins et al. 20200095845. The patent 11346180 claims all of the limitation except the brine dissolvable element  having an indentation forming a weak point where an increase in pressure in the well tubular metal structure is configured to cause the brine dissolvable element to break at this weak point.  Watkins teaches a brine dissolvable element (52)  having an indentation (82) forming a weak point where an increase in pressure in the well tubular metal structure is configured to cause the brine dissolvable element to break at this weak point.  Watkins further teaches the indentations allow the element to dissolve quicker (paragraph 0067).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the claims of patent 113461180 to have  brine dissolvable element  having an indentation forming a weak point where an increase in pressure in the well tubular metal structure is configured to cause the brine dissolvable element to break at this weak point in order to accelerate the dissolving process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Holderman et al. 20140020898.
Referring to claim 1, Holderman discloses  a downhole inflow production restriction device for mounting in an opening in a well tubular metal structure arranged in a wellbore, the downhole inflow production restriction device comprising:  a device opening, and a brine dissolvable element (110, can be made of magnesium alloy which is a brine dissolvable element, see paragraph 0031)  configured to prevent flow from within the well tubular metal structure through the device opening to an outside of the well tubular metal structure before the brine dissolvable element is at least partly dissolved in brine, wherein the brine dissolvable element is at least partly made of a magnesium alloy (see paragraph 0036) and comprises an indentation (110c) forming a weak point where an increase in pressure in the well tubular metal structure is configured to cause the brine dissolvable element to break at this weak point.
Referring to claim 12, Holderman discloses  a downhole completion system comprising the well tubular metal structure (102) and the downhole inflow production restriction device (110) according to claim 1.
Referring to claim 13, Holderman discloses the well tubular metal structure comprises at least one screen (see fig. 4a, at 104) mounted on the outer face P2098US0115 of the well tubular metal structure and opposite the downhole inflow production restriction device.  
Referring to claim 14, Holderman discloses wherein the well 5tubular metal structure comprises at least one annular barrier ( see fig. 1, at 22) for providing zonal isolation.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Watkins et al. 20200095845.
Referring to claim 1, Watkins discloses  a downhole inflow production restriction device for mounting in an opening in a well tubular metal structure arranged in a wellbore, the downhole inflow production restriction device comprising:  a device opening, and a brine dissolvable element (52, see paragraph 0074)  configured to prevent flow from within the well tubular metal structure through the device opening to an outside of the well tubular metal structure before the brine dissolvable element is at least partly dissolved in brine, wherein the brine dissolvable element is at least partly made of a magnesium alloy (see paragraph 0074) and comprises an indentation (82) forming a weak point where an increase in pressure in the well tubular metal structure is configured to cause the brine dissolvable element to break at this weak point.
Referring to claim 12, Watkins discloses  a downhole completion system comprising the well tubular metal structure (22) and the downhole inflow production restriction device (52) according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. 20200011160 in view of  Watkins et al. 20200095845.
Referring to claim 1, Cox discloses a downhole inflow production restriction device for mounting in an opening in a well tubular metal structure arranged in a wellbore, the downhole inflow production restriction device comprising:  a device opening, and dissolvable element (24)  configured to prevent flow from within the well tubular metal structure through the device opening to an outside of the well tubular metal structure.  Cox does not disclose the dissolvable element is a brine dissolvable at least partly made of magnesium alloy or comprises an indentation forming a weak point where an increase in pressure in the well tubular metal structure is configured to cause the brine dissolvable element to break at this weak point. Watkins teaches a brine  a brine dissolvable at least partly made of magnesium alloy ( see paragraph 0074).  As both Cox and Watkins teach dissolvable elements it would be obvious to substitute one type of dissolvable element for another type.  Watkin further teaches an indentation (82) in the brine dissolvable element  forming a weak point where an increase in pressure in the well tubular metal structure is configured to cause the brine dissolvable element to break at this weak point. Watkins teaches the indentation allow the element to dissolve quicker (paragraph 0067).  Therefore,  it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cox to have a brine dissolvable at least partly made of magnesium alloy and an indentation forming a weak point where an increase in pressure in the well tubular metal structure is configured to cause the brine dissolvable element to break at this weak point as taught by Watkins because it would be to substitute one type of dissolvable element for another type and the indentation allow the element to dissolve quicker.
Referring to claim 2, Cox discloses wherein the brine dissolvable element (24) is part of a valve ( elements 12,24,20,18 in combination) having a first position ( as shown in figure 1)  and a second position ( when element 24 dissolves and element 20 is biased outward by spring 18), and the valve comprises a valve housing ( 12 and 24)  and a movable part (20).
Referring to claim 4, Cox discloses wherein in the first position the valve allows fluid to flow into the well tubular metal structure ( after element 24 is dissolved when valve is in position shown in figure 1, fluid will enter structure), and in the second position the valve prevents fluid from flowing out of the well tubular metal structure ( when element 20 is biased outward fluid is preventer from flowing outward).
Referring to claim 7, Cox discloses wherein the valve housing comprises a first housing part (12) and a second housing part( 24), the first housing part (12) being fixedly arranged in the opening of the well tubular metal structure and the second housing part (24) being part of the brine 5dissolvable element.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderman et al. 20140020898 in view of Hofman et al.  20150068757.
Referring to claim 11, Holderman discloses the device is retained in the opening ( see paragraph 0029) but does not disclose a snap ring for snap ring for fastening the downhole inflow production restriction device in the opening of the well tubular metal structure.  Hofman teaches that a snap ring (see fig. 4, at 70) is a known way of retaining a restriction device in an opening.  As both Holderman and Hofman disclose means for retaining a restriction device in an opening, it would be obvious to substitute one retaining means for another.  Therefore,  it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Holderman to have a snap ring in view of the teachings of Hofman because it would be obvious to substitute one retaining means for another.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. 20200095845 in view of Hofman et al.  20150068757.
Referring to claim 11, Watkins discloses the device is retained in the opening ( see figure 4 and paragraph 0069 threaded into the wall) but does not disclose a snap ring for snap ring for fastening the downhole inflow production restriction device in the opening of the well tubular metal structure.  Hofman teaches that a snap ring (see fig. 4, at 70) is a known way of retaining a restriction device in an opening.  As both Watkins and Hofman disclose means for retaining a restriction device in an opening, it would be obvious to substitute one retaining means for another.  Therefore,  it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Watkins to have a snap ring in view of the teachings of Hofman because it would be obvious to substitute one retaining means for another.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672